Citation Nr: 0336477	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  91-51 794	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a gunshot wound of the left thigh and fracture 
of the left femur with left knee arthritis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative changes of the coccyx-femoral 
joint, left hip.

3.  Entitlement to an initial disability rating in excess of 
10 percent for a scar on the lateral aspect of the left upper 
thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel

INTRODUCTION

The veteran had active service from July 1950 to May 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision, by which 
the Chicago Regional Office granted service connection for 
residuals of a gunshot wound of the left thigh and fracture 
of the left femur, with degenerative osteoarthritis of the 
left knee.  That RO assigned a 10 percent evaluation 
effective from October 24, 1990.  The veteran appealed.  The 
Board remanded the matter for additional development in 
October 1992.  During the course of the development the 
veteran relocated to Florida, where the St. Petersburg RO 
confirmed and continued the 10 percent evaluation and 
returned the matter to the Board.  In August 1998, the Board 
remanded this matter a second time.  By a rating decision 
dated in September 2000, the RO confirmed and continued the 
10 percent evaluation for the residuals of a gunshot wound to 
the left thigh and fracture of the left femur with arthritis 
of the left knee, and granted two separate 10 percent ratings 
for the following gunshot wound residuals-degenerative 
changes of the coccyx-femoral joint (left hip), and a scar on 
the lateral aspect of the left upper thigh.  Both evaluations 
were made effective from March 3, 1999.  The matter was 
thereafter returned to the Board.

In December 2000, the Board remanded the matter a third time.  
Of interest here, in that remand, the Board determined that 
the two recently separated issues were inextricably 
intertwined with the issue of a higher initial evaluation for 
residuals of a gunshot wound of the left thigh and fracture 
of the left femur, with arthritis of the left knee.  
Considering that the issues are inextricably intertwined with 
the original issue on appeal, the Board views them as being 
properly before the Board for review.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the questions currently under consideration were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issues on appeal as set forth on 
the preceding page.


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound of the left 
thigh and fracture of the left femur with arthritis of the 
left knee includes malunion of the femur with slight knee 
disability.

2.  The veteran's residuals of a gunshot wound includes a 
track stretching from the left thigh to the buttock; the 
muscle impairment resulting from the wound is consistent with 
moderately severe impairment of Muscle Group XVII.

3.  The veteran's degenerative changes of the coccyx-femoral 
joint of the left hip is manifested by pain.  

4.  The veteran's left upper thigh scar is painful on 
demonstration.  


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of an evaluation in 
excess of 10 percent for left femur and knee disability as a 
residual of a gunshot wound of the left thigh have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2003).

2.  A separate 40 percent evaluation for residuals of a 
gunshot wound of the left thigh and buttocks, affecting 
Muscle Group XVII, is warranted from the date service 
connection was awarded.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.14, 4.50-4.54, 4.55, 4.56, 4.73, Diagnostic 
Code 5317 (1996); 38 C.F.R. §§ 4.14, 4.55, 4.56, 4.73, 
Diagnostic Code 5317 (2003).

3.  The schedular criteria for assignment of a disability 
rating in excess of 10 percent for degenerative changes of 
the coccyx-femoral joint of the left hip, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2003).

4.  The schedular criteria for assignment of a disability 
rating in excess of 10 percent for a scar of the lateral 
aspect of the left hip, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 7804 
(2001); 38 C.F.R. § 4.71a, Diagnostic Code 7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  In assessing a claim for a higher rating, the 
history of the disability should be considered.  38 C.F.R. 
§§ 4.1, 4.2 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  

Service medical records indicate that the veteran was shot 
through the lateral aspect of the left femur by a 20 mm 
bullet accidentally discharged from an airplane machine gun 
in January 1952.  He was admitted to the hospital with a 
diagnosis of compound fracture of the left femur with no 
arterial or nerve involvement.  Subsequent x-rays revealed an 
oblique fracture between the proximal and medial thirds.  
Metallic fragment was seen high up in the medial aspect of 
the lower pelvis.  The wound was debrided, a Kirschner wire 
inserted through the upper end of the tibia, and a Thomas 
splint applied with traction.  There was a 3.5 centimeter 
wound of entry on the upper lateral left thigh.  There was 
extreme pain in the left upper thigh with any motion of this 
region.  A bullet was located in the soft tissue overlying 
the ischial tuberosity on the left.  After six weeks in 
balanced traction an exerciser was attached so that the left 
knee could be put through partial range of motion.  The 
veteran was kept in traction for four months.  After this, a 
long-leg spica cast was applied from the chest including the 
entire left leg and down to the knee on the right.  The cast 
was removed and a long leg caliper brace was fitted.  He 
underwent quadriceps exercises to build up muscle strength in 
the left leg, but x-rays of the left femur in August 1952 
showed anterior bowing at the fracture site with limited 
callus formation.  Because of soreness in his left buttock, 
the shell fragment-about two and one-half inches long-was 
removed under local anesthesia in August 1952.  The veteran 
was returned to limited duty status for a period of four 
months during which he performed a clerical job.  In January 
1953 he was re-evaluated.  At that time, he complained only 
of a little aching in the left knee and the anterolateral 
aspect of the left thigh above the entrance wound.  Two-inch 
vertical scars on the left buttock, punctate scars on the 
left lower leg at the level of the tibial tubercle on the 
medial and lateral aspects of the left lower leg, and a two 
inch scar on the lateral aspect of the left upper third of 
the thigh were observed.  All wounds were well healed.  
Atrophy of the left thigh was noted.  Range of motion in the 
left hip was full.  Range of motion in the left knee was from 
180 to 40 degrees.  The veteran was returned to full duty.  A 
May 1954 separation examination report noted scars. 

The first post-service medical evidence is dated in 1990.  A 
VA examination report dated in December 1990 notes the 
veteran reports that he did fairly well until about seven 
years ago when he began having pain in the left knee and 
noticed some swelling.  He indicates that he was not 
evaluated until a year before the examination, at which time 
he was seen by an orthopedist who told him that there was 
some cartilage degeneration.  In the past six to twelve 
months the veteran noticed pain up the thigh into the left 
hip that causes him to limp on occasion.  Examination 
revealed the ability to walk on the toes and heels, and squat 
completely.  Extremities were equal in length.  The left 
thigh was about 1 centimeter smaller than the right thigh.  
The left knee was about 1/2 centimeter larger than the right.  
There was no localized tenderness about the knee or the hip.  
The examiner noted a healed 4 centimeter linear wound over 
the medial portion of the left buttock area not tender or 
fixed to the underlying tissue.  On the upper lateral aspect 
of the left thigh the veteran had a 2.5 by 1.5 centimeter 
depressed puckered wound not tender or fixed to the 
underlying tissue.  There was full range of motion in the 
left hip and left knee.  The ligaments were intact.  
McMurray's sign was negative.  There was grating in the left 
knee that was not present to any degree on the right.  There 
was no deformity of the thigh and no irregularity of the 
bone.  X-rays taken at this time showed an old healed 
fracture in the proximal shaft of the femur.  There was 
minimal medial displacement of the distal segment and no 
evidence of acute fracture, dislocation or bony destruction 
in the left femur.  There was no evidence of fracture, 
dislocation or bony destruction in the left hip or left knee.  

Private medical records indicate that a triple arthroscopy 
with total left medial meniscectomy was performed on the left 
knee in January 1996 to treat internal derangement.  By 
February, the treating physician described the left knee as 
coming along quite nicely, with excellent range of motion, no 
significant effusion, but some medial joint line tenderness.  

A second VA examination report dated in 1997 reflects 
complaints of pain in the left knee and left greater 
trochanteric area of the left hip after walking one city 
block.  The veteran could squat and kneel without difficulty.  
He reported that the left knee occasionally popped but there 
was no history of swelling, locking, or instability.  He 
reported normal motion in the left hip with no stiffness.  
The veteran related he underwent femoral bypass surgery on 
the left in July 1996.  Examination revealed a normal gait.  
There was no tenderness in the left hip and a full range of 
painless motion.  There was no evidence of joint effusion or 
tenderness about the left knee.  He had a full range of 
motion in the left knee with only mild crepitation.  There 
was mild laxity of the anterior cruciate ligament of the left 
estimated at less than 1+.  Slight anterior bowing of the 
left femur shaft was noted.  The report of that examination 
included x-rays of the left knee showing narrowing of the 
medial compartment of the knee, as well as some subchondral 
sclerosis involving the medial tibial plateau.  No fractures 
or other significant abnormalities were identified.  On x-ray 
the impression was of an old healed fracture mid-proximal 
shaft of the left femur with some mild anterior angulation.  
The left hip joint appeared intact.  The examiner diagnosed 
status post-operative old, healed fracture of the left 
femoral shaft and early degenerative arthritis of the left 
knee.

A third VA examination report dated in March 1999 noted 
complaints of pain increasing in intensity when the veteran 
walked beyond one block or stood for over 10 minutes.  The 
veteran denied any dislocation or subluxation.  He reported 
stiffness and weakness along with pain in the left hip, thigh 
and knee.  Physical activity triggered flare-ups.  A physical 
examination revealed no incoordination, atrophy, or 
instability.  There were no tendon contractures, flail joints 
or reduction of motor power in the extremities.  A 1.5 
centimeter leg length discrepancy was found to be of no 
clinical significance.  There were no signs of left thigh or 
left knee deformities.  Instability was not shown in the left 
knee.  There was no patellar laxity and minimal crepitation 
during range of motion.  Range of motion in the left knee was 
135 degrees of flexion with pain beginning at 130 degrees, 
and normal extension to 0 degrees.  Range of motion in the 
left hip was 110 degrees of flexion actively and 120 degrees 
passively.  Extension was 25 degrees actively and 30 degrees 
passively.  Abduction was 35 degrees actively and 40 degrees 
passively.  Adduction was 20 degrees actively and 25 degrees 
passively.  External rotation was 50 degrees actively and 60 
degrees passively.  Internal rotation was 25 degrees actively 
and 30 degrees passively.  There were no signs of pain, 
fatigue or instability or any unusual motion or walking in 
relation to the left hip.  A circular, slightly depressed by 
3 to 4 millimeter, 1.25-inch scar was well healed and located 
on the lateral aspect of the upper one-third of the left 
thigh.  It was white, smooth and non-adherent.  It produced 
no limitation of function of the left leg.  

A March 1999 x-ray report showed mild degenerative changes 
with mild narrowing of the joint space in the left hip.  The 
left femur presented deformity of the proximal left femur 
consistent with an old healed fracture.  There was also mild 
degenerative changes with narrowing of the joint spaces in 
the left knee.

The March 1999 VA examiner diagnosed status-post well-healed 
remote fracture of the left femur shaft about the level of 
the proximal one-third, with residual mild anterior 
deformity, all secondary to the gunshot wound; a 0.5 
centimeter in diameter circular opening of the left thigh 
fascia on the lateral aspect of the proximal left thigh 
secondary to a gunshot wound; status-post left knee 
arthroscopic surgery with a near total medial meniscectomy 
and excision of hypertrophic synovium performed in January 
1996; mild degenerative arthritis of the left coccyx-femoral 
joint; and mild degenerative arthritis of the left knee.  The 
examiner opined that it was questionable whether the 
degenerative arthritis was related to the residuals of the 
gunshot wound in 1952.  

The most recent VA examination report is dated in October 
2002, with an addendum dated in November 2002.  The report 
notes an entry wound, but no identifiable exit wound.  The 
entry wound is along the very most proximal posterolateral 
aspect of the thigh just below the greater trochanter and 
measured 3 centimeters by 1 centimeter.  It was hypertrophic 
and there was significant underlying adhesions to this wound 
itself.  There is no draining sinus, no keloid formation or 
surrounding erythema or notable evidence of infection.  
Examination revealed weakness of hip abduction with 
repetitive motion including 10 attempts at hip abduction 
showing a 4/5 in strength.  The examiner related that the 
veteran becomes weak and fatigable.  Range of motion in the 
hip was 90 degrees in flexion, 10 degrees in internal 
rotation, 30 degrees in external rotation, 20 degrees in 
abduction, and 15 degrees in adduction.  The veteran could 
not toe out greater than 15 degrees.  The examiner related 
that the loss of motion in the hip was bilateral and likely 
not related to the fracture or the residual fracture healing.  
There was no residual significant bowing of the left femur 
versus the non-affected right side.  The examiner concluded 
that the veteran clearly had mild to moderate abduction 
strength loss likely due to the original gunshot wound and 
some iliotibial band symptoms.  The examiner further opined 
that it was unlikely that the femur fracture had healed in 
such a significant malunited position as to give him 
significant residual difficulties.  The veteran had a full 
range of motion in the left knee and no evidence for 
subluxation.  He had a range of motion from 0 to 110 degrees 
without pain.  There was bilateral quad atrophy and 4/5 
strength.  The examiner noted bilateral fatigability.  There 
was no additional loss in range of motion in the left knee.  
The overall impression was of a gunshot wound causing a femur 
fracture and mild to moderate abductor strength loss, and 
hypertrophic and sometimes painful scars.  

In the examiner's November 2002 addendum, the examiner added 
that he had reviewed the claims file and the radiographs of 
the femur.  Based on this review the examiner related x-rays 
showing a healed very proximal diaphyseal femur fracture, 
healed in approximately 10 degrees of varus, with no evidence 
of a nonunion.  The examiner related that the veteran had 
significant abductor weakness that was more likely than not 
due to the service-connected gunshot wound.  Most assuredly, 
the examiner noted, the veteran had a malunion in 
approximately 10 degrees of varus of a proximal femur 
fracture.  The examiner reported that the left hip arthrosis 
was not at least as likely as not related to the gunshot 
wound itself.  

Evaluation of Residuals of Gunshot Wound of Left Thigh and 
Fracture of the Left Femur with Left Knee Arthritis.

At the outset the Board notes that since this appeal 
originated from the veteran's disagreement with the original 
assignment of ratings for the service-connected disabilities, 
the severity of the disabilities is to be considered during 
the entire period from the date that service connection was 
made effective.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In addition, and as related above, the Board notes that the 
RO granted service connection for residuals of a gunshot 
wound of the left thigh and fracture of the left femur with 
left knee arthritis by a decision dated in May 1991.  The RO 
evaluated the disability as 10 percent disabling under 
Diagnostic Code 5255.  Diagnostic Code 5255 provides for a 20 
percent evaluation for malunion of the femur with moderate 
knee or hip disability.  A 30 percent rating is warranted for 
malunion of the femur with marked knee or hip disability.  A 
60 percent rating is warranted for a fracture of the surgical 
neck of the femur, with a false joint.  A 60 percent rating 
may be assigned for fracture of the shaft or anatomical neck 
of the femur, with nonunion, without loose motion, and weight 
bearing preserved with the aid of a brace.  An 80 percent 
rating is assigned for a fracture of the shaft or anatomical 
neck of the femur, with nonunion and loose motion (spiral or 
oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2003).  The Board observes that while 38 C.F.R. § 4.71a has 
been amended since 1991, the language in Diagnostic Code 5255 
has remained substantially unchanged.

The Board finds that a higher evaluation for the residuals of 
a gunshot wound to the left high and fracture of the left 
femur with left knee arthritis under Diagnostic Code 5255 is 
not warranted because the evidence shows no more than slight 
knee disability resulting from the malunion of the femur.  In 
this regard, while the veteran complained of pain and 
swelling in the left knee before the meniscectomy was 
performed in 1996, the medical evidence does not show 
instability or limitation of motion due to pain.  More 
importantly, the 2002 VA examiner opined that because the 
examination was fairly symmetric, it was unlikely that the 
femur fracture had healed in such a significant malunited 
position as to give the veteran significant residual 
difficulties.  The one asymmetry noted in the report was as 
to weakness in abduction of the left thigh.  Consequently, 
the evidence does not more nearly approximate the higher 20 
percent evaluation under Diagnostic Code 5255.  The claim for 
an initial evaluation in excess of 10 percent for residuals 
of a gunshot wound to the left thigh and left femur fracture 
with left knee arthritis is denied.  

(As discussed below, the weakness in abduction of the thigh 
is not considered in determining the evaluation under 
Diagnostic Code 5255.  This is because the Board views it as 
a residual of a muscle injury and more properly evaluated 
separately under Diagnostic Code 5317.  To consider this 
impairment as a basis for both evaluations would result in 
prohibited pyramiding.  38 C.F.R. § 4.14.)

As indicated, the RO has evaluated the residuals of the 
gunshot wound under Diagnostic Code 5255 for femur 
impairment.  However, considering the evidence indicating 
muscle injury when the bullet entered the left thigh and 
continued to travel inside the body to ultimately lodge in 
the left buttock, a separate evaluation for any distinct 
manifestations of that muscle injury is appropriate.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

The evidence shows the projectile to have entered the body 
through the lateral aspect of the left thigh, hitting the 
femur, and lodging in the left buttock.  Considering that the 
left thigh and left buttock plainly were involved in the 
initial injury, the Board has considered the veteran's 
symptoms under Diagnostic Code 5317, which evaluates 
disabilities in function of those muscles in Muscle Group 
XVII.  Specifically, Diagnostic Code 5317 evaluates the 
following functions:  extension of hip (1), abduction of 
thigh, elevation of opposite side of pelvis (2,3), tension of 
fascia lata and iliotibial (Maissat's band, acting with XIV, 
6, in postural support of body steadying pelvis upon head of 
femur and condyles of femur on tibia (1).  Pelvic girdle 
group 2: (1) gluteus maximus; (2) gluteus medius; (3) gluteus 
minimus.  38 C.F.R. § 4.73 (2003)

At this point, it should be noted that VA revised the 
criteria for evaluating muscle injuries, effective July 3, 
1997 (See 62 Fed. Reg. 30, 235-30,240 (June 3, 1977)).  The 
reach of the new criteria can be no earlier than the 
effective date of that change. VAOPGCPREC 3-2000.  In this 
case, the Board will consider both.  (The Board notes the 
veteran was advised of the new criteria in a September 2000 
supplemental statement of the case (SSOC).)

Prior to the 1997 amendments, the language in Diagnostic Code 
5317 was substantially the same as it is in the revised 
regulations.  The disability rating provided for each level 
of severity (slight, moderate, moderately severe, and severe) 
were not changed by the revisions.  A zero percent evaluation 
was assigned for slight muscle injury, a 20 percent 
evaluation for moderate, a 40 percent evaluation for 
moderately severe muscle injury, and a 50 percent evaluation 
for severe muscle injury.  38 C.F.R. 4.73, Diagnostic Code 
5317 (1996); 38 C.F.R. § 4.73, Diagnostic Code 5317 (2003). 

Thus, prior to 1997 as today, muscle disabilities were graded 
based upon severity as:  slight, moderate, moderately severe, 
and severe.  38 C.F.R. § 4.54 (1996).  In determining which 
category the injury fit within, the adjudicator considered 
the principal symptoms of muscle injuries are weakness, undue 
fatigue or pain, and uncertainty or incoordination. 38 C.F.R. 
§ 4.50 (1996).

Prior to 1997, a slight disability of the muscle was 
described as a simple wound of the muscle without 
debridement, infection or effects of laceration.  It would 
involve a history of a wound of slight severity or relatively 
brief treatment and return to duty.  Healing would be with 
good functional results and no consistent complaint of 
cardinal symptoms of muscle injury or painful residuals would 
exist.  Objective findings would be a minimal scar; slight, 
if any, evidence of fascial defect or of atrophy or of 
impaired tonus.  There would be no significant impairment of 
function and no retained metallic fragments.  38 C.F.R. 
§ 4.56(a)(1996).

A moderate muscle disability would involve a through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell or shrapnel fragment.  
Absent would be evidence of explosive effect of high velocity 
missile and of residuals of debridement or of prolonged 
infection.  A history consisting of hospitalization in 
service for treatment of wounds and consistent complaint from 
first examination onward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by injured muscles.  Objective findings would 
include an entrance and exit scar linear or relatively small 
and so situated as to indicate relatively short track of 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance of impairment of muscle tonus, and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b)(1996). 

A moderately severe muscle injury would involve a through and 
through or a deep penetrating wound by a high velocity 
missile of small size or by a large missile of low velocity, 
with debridement, prolonged infection, or sloughing of soft 
parts with intermuscular cicatrization.  A history would 
include hospitalization for a prolonged period during service 
for treatment of a severe wound, and a record of consistent 
complaints of the cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep up 
with work requirements is to be considered, if present.  
Objective findings would show relatively large entrance and 
(if present) exit scars, indications on palpation of moderate 
loss of deep fascia or muscle substance, or moderate loss of 
normal, firm muscle resistance as compared to the sound side.  
Tests of strength and endurance of muscle groups involved 
give positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c)(1996).

A severe muscle injury is associated with a through and 
through or a deep penetrating wound due to a high velocity 
missile, a large or multiple low velocity missiles, or 
shattering bone fracture with extensive debridement, or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  The history would 
be an aggravated form of the history for moderately severe 
muscle injury.  The objective findings include extensive 
ragged, depressed, and adherent scars of skin, moderate or 
extensive loss of deep fascia or muscle substance on 
palpation, failing of the muscles to swell and harden 
normally in contraction, and possible X-ray evidence of 
minute multiple scattered foreign bodies.  38 C.F.R. 
§ 4.56(d).  When there was a history of compound comminuted 
fracture and definite muscle or tendon damage from the 
missile, a severe rating was warranted, except where muscle 
damage might be minimal or damage to tendons repaired by 
suture.  38 C.F.R. § 4.72 (1996). 

The 1997 revisions amended the cardinal signs and symptoms of 
muscle damage to include: loss of power, weakness, lowered 
threshold of fatigue, fatigue- pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2003). 

The 1997 amendments revised the grades of severity of 
injuries as follows.  A slight disability of a muscle 
anticipates a simple muscle wound without debridement or 
infection and with a history of a superficial wound with 
brief treatment and no cardinal signs or symptoms of muscle 
disability, such as loss of power, weakness, fatigue-pain, or 
impairment of coordination and uncertainty of movement. 
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(d)(1)(2003). 

A moderate disability of the muscles involves a through and 
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of in-service treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  The objective findings include entrance 
and, if present, exit scars which are linear or relatively 
small, and so situated as to indicate a relatively short 
track of the missile through the muscle tissue; signs of some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56 
(2003).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.  38 
C.F.R. § 4.56 (2003).

Finally, a severe disability of muscles involves a through 
and through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56 (2003).

In this case, the Board finds that the veteran's muscle 
injury more nearly approximates a moderately severe muscle 
injury under either version of the regulations.  The Board 
points out that the wound amounts to a deep penetrating wound 
to the left thigh following an extended track apparently 
ending in the left buttock.  The history of this wound 
portrays rather extensive and prolonged treatment involving 
not only debridement and extraction of the foreign objects 
(which were noted as far off track as in the medial pelvis 
area), but traction for a period of about four months 
followed by a cast from the chest including the entire left 
leg and the right leg to the knee.  This was eventually 
replaced by a long leg brace.  The Board views this as 
portraying a wound more severe than that contemplated by a 
moderate muscle injury which would involve a relatively small 
track and no debridement.  While the Board is cognizant that 
there is an evidentiary break in time between the complaints 
of pain in the thigh during service, and those consistently 
made from 1990 forward and joined by complaints of weakness, 
considering the most recent VA examiner's conclusions that 
the present functional impairment is related to the gunshot 
wound injury, the Board concludes that this suggests 
consistency in complaints of these symptoms.  The Board also 
finds significant that tests of strength compared with the 
sound side demonstrated positive evidence of impairment.  
Inasmuch as this amounts to a moderately severe muscle 
injury, a separate 40 percent disability rating is warranted 
under Diagnostic Code 5317.

The Board also finds that a higher evaluation is not 
warranted under either version of the regulation.  First, the 
Board observes that the evidence does not show a history of a 
comminuted fracture, shattering bone fracture, prolonged 
infection, sloughing of soft parts, intermuscular binding and 
cicatrization.  Further, the evidence does not show extensive 
ragged, depressed, and adherent scars of the skin, loss of 
deep fascia or muscle substance, failing of the muscles to 
swell and harden or minute multiple scattered foreign bodies.  
The evidence also does not indicate adhesion of scars to a 
long bone, scapula, pelvic bone, sacrum or vertebrae; 
diminished muscle excitability; visible or measurable 
atrophy; adaptive contraction of opposing groups of muscles; 
atrophy of muscle not in the track of the missile; or 
induration or atrophy of an entire muscle.  

In sum, a 40 percent rating is warranted for muscle 
impairment separate from the 10 percent rating assigned by 
the RO for what amounted to the effects of the wound on the 
knee joint, including knee arthritis.  The criteria for 
rating the muscle affected by the gunshot (Muscle Group XVII) 
do not overlap those for rating the knee.  Consequently, 
assignment of a 40 percent rating under Diagnostic Code 5317 
separate from the 10 percent rating under Diagnostic Code 
5255 is warranted.  38 C.F.R. § 4.14.  (The Board finds that 
this award is warranted from the effective date of the award 
of service connection.  Fenderson, supra.)

Higher Rating for Degenerative Changes in
Coccyx-Femoral Joint of Left Hip

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

The RO has rated this disability as 10 percent disabling 
under Diagnostic Code 5010; however, it should also be 
pointed out that, while limitation of motion of the hip is 
contemplated by the criteria for rating damage to Muscle 
Group XVII, as noted in the analysis above, impairment of the 
coccyx is not contemplated by such a rating.  In other words, 
the 40 percent rating awarded above for the muscle damage 
contemplates the limitation of motion of the hip experienced 
by the veteran, but because this rating does not contemplate 
coccyx impairment, a rating may nevertheless be assigned-in 
this case, 10 percent.

The criteria for rating the coccyx require partial or 
complete removal with painful residuals in order to assign a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5298 
(2003).  Although removal has not been shown, the veteran 
nevertheless has arthritis which apparently has caused him 
some degree of pain in the area of the coccyx.  Consequently, 
the Board finds that a 10 percent rating for this disability 
is appropriate on account of arthritis causing pain in the 
area of the coccyx, which pain is not contemplated by 
Diagnostic Code 5317.  

For the reasons enunciated, however, a higher rating is not 
warranted.  The veteran does not have additional functional 
impairment of the hip that is not already contemplated by the 
40 percent rating for muscle damage to that area.  (In fact, 
a 40 percent rating is the highest rating that may be granted 
for limitation of flexion of the thigh.  Diagnostic Code 
4242.  Such limitation is, as already noted, contemplated by 
the 40 percent rating for muscle damage affecting hip motion, 
and a separate rating based on hip function would violate the 
rule against pyramiding.  38 C.F.R. § 4.14.)  A higher 
initial rating for this disability is not warranted.

Higher Rating for Scarring

A disability rating of 10 percent was assigned for a scar at 
the lateral aspect of the left upper thigh under Diagnostic 
Code 7804 from March 1999.  Diagnostic Code 7804 provides for 
a 10 percent evaluation for scars that are superficial, 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118 (2001).  A 10 percent evaluation could also be 
established by showing scars that are superficial, poorly 
nourished with repeated ulceration.  Diagnostic Code 7803 
(2001).  

Effective August 30, 2002 the rating criteria for scars have 
been revised.  67 Fed. Reg. 49,590-599 (July 31, 2002).  The 
veteran was notified of this change in the regulation by 
letter dated in September 2003.  The revisions provide that a 
10 percent evaluation is provided for unstable, superficial 
scars or scars that are superficial and painful on 
examination.  Diagnostic Codes 7803, 7804, 38 C.F.R. 4.118 
(2003).  The newly revised Codes also provide a 10 percent 
evaluation for scars other than those found on the head, 
face, or neck, that are deep or that cause limited motion and 
exceed an area of 6 square inches.  Diagnostic Code 7801.  

The medical evidence of record shows a scar on the veteran's 
left lateral thigh was 3 centimeters by 1 centimeter, 
hypertrophic, with significant underlying adhesions to the 
wound.  It was described as sometimes painful.  Since the 
evidence does not describe symptoms more nearly approximating 
the criteria for a higher rating under either version of the 
rating criteria, a higher evaluation is not warranted.  On 
this point, the Board observes that the evidence does not 
show limitation of function beyond what is already 
contemplated by the other rating discussed above, or an area 
of scarring exceeding 12 square inches.  The claim for a 
higher initial rating for the scar is denied.

Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  The Board also 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA, among other 
things, modified VA's duties to notify and assist claimants 
by amending 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and adding 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants").  The implementing 
regulations apply to this veteran's case.  VAOPGCPREC 7-03.

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letters dated in 
February 2001 and May 2003 which requested the veteran send 
additional evidence to substantiate the claim.  The February 
2001 letter described what VA would do to assist the veteran 
in producing evidence and asked the veteran to provide 
specific evidence.  The May 2003 letter requested evidence 
showing an increase in the severity of the disabilities 
involved in the claims.  Lastly, VA must notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of this by the two letters referenced above.  
The veteran was notified of the new obligations under VCAA 
and its implementing regulations by way of the December 2000 
remand and the December 2002 SSOC.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board is cognizant of the United States Court of Appeals 
for the Federal Circuit decision promulgated on September 22, 
2003, Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003) that invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit reached a conclusion similar to that in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a § 5103 
notice was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  Although the February 
2001 letter indicated that the matter may be decided if no 
evidence is received within 60 days, it noted that the 
veteran had one year to submit the evidence.  A decision was 
not made until well after that year had passed.  While a year 
had not passed from the second letter before the case was 
certified to the Board, it is significant that the veteran 
was notified by the SSOC in December 2002 of the additional 
evidence needed to substantiate the claim and that veteran 
was provided an additional opportunity to submit evidence 
when the Board mailed a September 2003 letter of notification 
to the veteran.  Given this, and considering that the veteran 
did not respond to the letters with additional evidence, the 
Board finds that no additional notification is likely to 
yield any potentially favorable evidence.

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, the Board is not aware of any additional outstanding 
evidence to be obtained, either by VA or the veteran.  
Although in his original application for benefits and during 
the VA examination the veteran noted having been treated for 
his left leg in 1989 by Dr. G, the Board observes that he was 
requested on numerous occasions to provide the names and 
addresses of all physicians and facilities which had 
furnished treatment for his knee and thigh wounds (See 
Letters dated November 1992, October 1998, and February 
2000).  No response relevant to this 1989 treatment was 
received.  In addition, in September 2000 and again in 
November 2003, the veteran reported that he had no other 
evidence to submit.  The veteran was provided VA 
examinations.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional relevant evidence.  Therefore, 
further development under the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 


ORDER

An initial disability rating in excess of 10 percent for a 
gunshot wound of the left thigh causing fracture of the left 
femur with left knee arthritis is denied.

A separate evaluation of 40 percent for a gunshot wound 
injury to Muscle Group XVII is granted from the date of the 
award of service connection, subject to the laws and 
regulations governing the award of monetary benefits.

A disability rating in excess of 10 percent for degenerative 
changes of the coccyx-femoral joint, left hip is denied.

A disability rating in excess of 10 percent for a scar on the 
lateral aspect of the left upper thigh is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



